Third District Court of Appeal
                               State of Florida

                         Opinion filed February 10, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1372
                          Lower Tribunal No. 12-1967
                             ________________


                         SunTrust Mortgage, Inc.,
                                    Appellant,

                                        vs.

                         Ileana Garcia, etc., et al.,
                                    Appellees.


      An appeal from the Circuit Court for Miami-Dade County, Gerald Hubbart,
Senior Judge.

      Gray Robinson, Alexandria de Alejo, and David S. Hendrix, (Tampa), for
appellant.

      The Ticktin Law Group, and Kendrick Almaguer, (Deerfield Beach), for
appellee, Ileana Garcia.

Before WELLS, SHEPHERD and LAGOA, JJ.

                        ON CONFESSION OF ERROR

     WELLS, Judge.
         SunTrust Mortgage, Inc. appeals from an order granting summary judgment

in mortgagor Ileana Garcia’s favor on a finding that the notice of default provided

to Garcia failed to comply with the notice provisions detailed in paragraph 221 of

the mortgage being foreclosed. On Garcia’s commendable confession of error and

our review of the record, we agree that the notice2 provided substantially complies

1   Paragraph 22 of the mortgage, in pertinent part, provides:

         22. Acceleration; Remedies. Lender shall give notice to Borrower
         prior to acceleration following Borrower’s breach of any covenant or
         agreement in this Security Instrument (but not prior to acceleration
         under Section 18 unless Applicable Law provides otherwise). The
         notice shall specify: (a) the default; (b) the action required to cure the
         default; (c) a date, not less than 30 days from the date the notice is
         given to Borrower, by which the default must be cured; and (d) that
         failure to cure the default on or before the date specified in the notice
         may result in acceleration of the sums secured by this Security
         Instrument, foreclosure by judicial proceeding and sale of the
         Property. The notice shall further inform Borrower of the right to
         reinstate after acceleration and the right to assert in the foreclosure
         proceeding the non-existence of a default or any other defense of
         Borrower to acceleration and foreclosure.
2  In April 2011, Garcia stopped paying the monthly installments on the note
secured by the mortgage at issue here. On May 9, 2011, SunTrust sent Garcia a
“Default Notice” stating:

         This is a notice that the above referenced property secured by the
         Deed of Trust/Mortgage is in default. The loan is now due for the 04-
         01-11 installment; therefore, you are in default for the total amount
         shown above [$1,890.66] which includes mortgage payments, late
         charges, and any additional fees that may have accrued. The amount
         of the default will increase when an additional payment or an
         additional late charge becomes due. In order to reinstate the loan,
         please remit, in guaranteed funds, the total amount due including any
         additional payments or late charges that become due, along with any

                                             2
with paragraph 22 of the mortgage. See Bank of Am. v. Cadet, No. 3D15-669

(Fla. 3d DCA Jan. 20, 2016) (confirming that default notices are reviewed under

“ordinary contract principles” which under Florida law, requires only substantial

compliance with contractual provisions); Bank of New York Mellon v. Nunez, 40

Fla. L. Weekly D2486 (Fla. 3d DCA Nov. 4, 2015) (confirming that a mortgagee’s

default notice to a mortgagor, which is a condition precedent to foreclosure, need

only substantially and not strictly comply with the requirements set forth in a

mortgage governing such notices).

       We therefore reverse the order under review and remand for reinstatement of

this action.


       fees for a market analysis or appraisal that will be ordered within the
       next few days.

       If reinstatement funds are not received within thirty days from the
       date of this letter [May 09, 2011], it may become necessary to
       accelerate the entire balance of the loan. Should the entire unpaid
       balance of the loan be accelerated foreclosure proceedings will be
       instituted in accordance with the aforementioned Deed of
       Trust/Mortgage. The loan may be reinstated prior to the fifth day
       before the date of the foreclosure sale by tendering, in certified funds,
       the entire delinquent amount including any additional payments which
       become due, all late charges, fees and other expenses incurred by the
       lender (not applicable to VA Guaranteed loans). In the event that the
       loan is not reinstated, sale will occur as scheduled.

       You have the right to bring a court action at any time to assert the
       non-existence of default or any other defenses you might have to
       acceleration and sale. The seriousness of this matter should not be
       disregarded.

                                          3
4